          IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

IN THE MATTER OF THE COMPLAINT    )
AND PETITION OF DAVE VICKERS,     )
AS OWNER OF THE M/V WAKESETTER    )        Case No. CIV-17-302-KEW
FOR EXONERATION FROM OR           )
LIMITATION OF LIABILITY           )

                         OPINION AND ORDER


     This matter comes before the Court on Claimant’s Motion in

Limine (Docket Entry #68).    Petitioner has not filed a response to

the Motion within the time required by this Court’s local rules.

EDOK LCvR 7.1(d).   As such is the case, the relief requested in the

Motion is deemed confessed.

     IT IS THEREFORE ORDERED that Claimant’s Motion in Limine

(Docket Entry #68) is hereby GRANTED.     As a result, evidence will

be excluded from the non-jury trial of this case pertaining to

Claimant’s past and current litigation and Claimant’s conversations

with Nancy Kimbrell.

     IT IS SO ORDERED this 27th day of February, 2019.




                                 ______________________________
                                 KIMBERLY E. WEST
                                 UNITED STATES MAGISTRATE JUDGE
